           Case 7:17-cv-00790-LSC Document 27 Filed 04/18/19 Page 1 of 3                FILED
                                                                               2019 Apr-18 PM 04:17
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

JAMEKA POWELL, APHTINE                     )
HILL, and DESHANNON                        )
KINNION,                                   )
                                           )
               Plaintiffs,                 )   Civil Action No.:
                                           )
      v.                                       7:17-cv-00790-LSC
                                           )
PREMIER KINGS, INC., d/b/a                 )
BURGER KING,                               )
                                           )
               Defendant.                  )

             JOINT MOTION FOR APPROVAL OF SETTLEMENT
             AGREEMENTS AND DISMISSAL WITH PREJUDICE
      Plaintiffs Jameka Powell, Aphtine Hill and Deshannon Kinnion (collectively

“Plaintiffs”) and Defendant Premier Kings, Inc. d/b/a Burger King (“Premier

Kings”) (collectively, the “Parties”) jointly move the Court for an Order approving

the Parties’ negotiated settlement agreements with each of the Plaintiffs. The

grounds on which this Motion is based are as follows:

      1.       Plaintiffs initiated the above-captioned matter on May 12, 2017

alleging that they and other individuals employed by Premier Kings, Inc. d/b/a

Burger King (“Premier Kings”) as Assistant Store Managers were not paid all of

the wages owed to them pursuant to the Fair Labor Standards Act (“FLSA”). (See

Complaint, Doc. #1). Premier Kings timely filed an Answer (Doc. #6) in this

matter denying all material allegations.
           Case 7:17-cv-00790-LSC Document 27 Filed 04/18/19 Page 2 of 3




      2.       Although the parties disagreed as to the amount of potential recovery,

if any, the settlement agreement reflects a reasonable compromise between the

parties which falls within the range of potential recovery calculated by Plaintiff

and the defendant assuming a liability finding in Plaintiff’s favor.

      3.       In addition to the individual wage payments to the plaintiffs for

allegedly unpaid wages and liquidated damages, the parties also negotiated the

payment of attorneys’ fees and costs to the Plaintiffs. This payment is made by the

defendant without admission of liability, but is intended to compensate Plaintiffs’

attorney for the prosecution of the Plaintiffs’ claims. This fee reflects the amount

of work performed by Plaintiffs’ counsel including participation in discovery and

all other work on behalf of Plaintiffs. The Parties also note that no portion of the

fee is being deducted from the wage calculations applicable to Plaintiffs.

      5.       In Lynn’s Food Stores, Inc. v. United States, 679 F. 2d 1350, 1352

(11th Cir. 1982), the 11th Circuit held that “[t]here are only two ways in which back

wage claims arising under the FLSA can be settled or compromised by

employees.” The options are supervision of the settlement by the Secretary of

Labor (inapplicable in this case) or by presenting the proposed settlement to the

district court for approval if it finds the agreement to be fair and reasonable. Id. at




                                           2
         Case 7:17-cv-00790-LSC Document 27 Filed 04/18/19 Page 3 of 3




1353. To facilitate the court’s review, attached hereto as Exhibits A-C (filed under

seal)1 are the settlement agreements for each of the Plaintiffs.

       In light of the foregoing, the Parties respectfully request that the Court

approve their settlement and dismiss this matter with prejudice.


s/ Kevin W. Jent                                    s/ Jay St. Clair
Kevin W. Jent                                       Jay St. Clair
Wiggins, Childs, Pantazis,                          Felicia T. Long
Fisher & Goldfarb, LLC                              Littler Mendelson, P.C.
The Kress Building                                  420 20th Street North
301 19th Street North                               Suite 2300
Birmingham, AL 35203                                Birmingham, AL 35203

Attorneys for Plaintiffs


                                                    s/ Amanda C. Hines
                                                    Amanda C. Hines
                                                    Benjamin Collier Wilson
                                                    Rushton, Stakely, Johnston &
                                                    Garrett, P.A.
                                                    184 Commerce Street
                                                    Montgomery, AL 36101

                                                    Attorneys for Defendant




1
 Pursuant to the Court’s Order Granting the Parties Motion to file the Settlement Agreements
under seal. (Dkt# 40).


                                             3
